DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-13 are presented for examination.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “VIBRATION MOTOR WITH GUIDE RAIL AND ROLLING MEMBERS AND STOPPING MAGNET”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1 and 13  is/are rejected under 35 U.S.C. 102 (a)(1) USC 102 (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wang et al. (US20170033655 hereinafter “Wang”). 
Re-claim 1, Wang discloses a vibration motor (Title), comprising: a housing (111) having a receiving space (inside 111); 5a vibrator (13) received in the receiving space (inside 111); a coil (112) configured to drive the vibrator to reciprocate (P[0018]); and a guide rail (14) received in the receiving space (inside 111) and fixed to the housing (fixed to 1113), wherein the vibrator comprises a rolling friction portion (14,141) corresponding to the guide rail (14,142), and the rolling friction portion (14,141) comprises a mass block (141) spaced apart from and opposite to the 10guide rail (142), and a plurality of rolling members (143) connected between the mass block (141) and the guide rail (142) in a slidable way (143 is rollers). 

    PNG
    media_image1.png
    442
    708
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    355
    625
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    375
    570
    media_image3.png
    Greyscale

Re-claim , Wang as modified discloses 513. The vibration motor as described in claim 1, wherein a winding direction of the coil (coil are around the vibrating mass, therefore are parallel) is parallel to a vibrating direction (direction of vibration and coils is stationary).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 2-4  are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US20170033655 hereinafter “Wang”) in view of Mao et al. (US PG Pub 20160365784 hereinafter “Mao”). 
Re-claim 2, Wang discloses the vibration motor as described in claim 1, wherein the housing (11) comprises a main body portion (portion is part of housing, therefore it is considered that body in Fig.9 is main body) having a cylindrical shape (when put together the body is cylindrically shaped, see Fig.9) and two end covers (annotated Fig.2) spaced apart from and opposite to each other (see Fig.2), and the two end covers respectively cover openings (when putting components together, both ends that are bent are covering the main body portion) at two ends of the main body 15portion to define the receiving space (space in the vibrator having 112 component in there as well as 13, 14).

    PNG
    media_image4.png
    750
    662
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    305
    525
    media_image5.png
    Greyscale

Wang fails to explicitly teach wherein the guide rail has a hollow structure and surrounds a sliding space, a cross-section of the guide rail along a direction perpendicular to a vibrating direction has the same shape as a cross-section of the main body portion along the direction perpendicular to the vibrating direction, and the mass block is located in the sliding space.  
	However, Mao shows wherein the guide rail (142b) has a hollow structure (see Fig.7) and surrounds a sliding space (see Fig.7), a cross-section of the guide rail along a direction perpendicular to a vibrating direction has the same shape (see Fig.7) as a cross-section of the main body portion (141b) along the direction perpendicular to the vibrating direction (see Fig.7, is perpendicular to vibration direction) , and the mass block (13) is located in the sliding space (see Fig.7).

    PNG
    media_image6.png
    242
    381
    media_image6.png
    Greyscale

	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the structure of Wang wherein the guide rail has a hollow structure and surrounds a sliding space, a cross-section of the guide rail along a direction perpendicular to a vibrating direction has the same shape as a cross-section of the main body portion along the direction perpendicular to the vibrating direction, and the mass block is located in the sliding space as shown by Mao to have minimal friction and provide a vibrator that vibrates more smoothly (Mao, P[0026]).  
    PNG
    media_image7.png
    663
    609
    media_image7.png
    Greyscale


Re-claim 3, 20Wang as modified discloses a vibration motor as described in claim 2, wherein the mass block comprises a sliding surface  (see Fig.1 and Fig.2) spaced apart from and opposite to the guide rail and a plurality of recesses  (see Fig.1 and Fig.2) each formed by recessing from the sliding surface in a direction facing away from the guide rail; and each of the plurality of rolling members is at least partially received in a corresponding one of the plurality of recesses (see Fig.1 and Fig.2). 
Re-claim 4, 25Wang as modified discloses the vibration motor as described in claim 3, wherein each of the plurality of rolling members is a ball (rolling balls 143), and the plurality of recesses is parallel to the vibrating direction (see Fig.1, the recesses of 143 are parallel, see Fig.1-Fig.5).  
Claims 7  are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Mao, and in further view of Wang et al. (US PG Pub 20160226360 hereinafter “Wang2”) or Tsuchihashi (US PG Pub 20190238039 hereinafter “Tsuchihashi”). 
Re-claim 7, Wang as modified discloses the vibration motor as described in claim 2.  
	However, Wang fails to explicitly teach a stopper fixed to one of the two end covers, 15wherein the stopper comprises a first magnet fixed to the one end cover, and a magnetic conductive sheet fixed to a surface of the first magnet close to the mass block.  
	However, Wang2 teaches a stopper (see Fig.1 and Fig.2) fixed to one of the two end covers (wang2 cover in Fig.1 is an end cover), 15wherein the stopper comprises a first magnet (62) fixed to the one end cover (see Fig.1), and a magnetic conductive sheet (621) fixed to a surface of the first magnet (620) close to the mass block (51).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the structure of Wang wherein a stopper fixed to one of the two end covers, 15wherein the stopper comprises a first magnet fixed to the one end cover, and a magnetic conductive sheet fixed to a surface of the first magnet close to the mass block as shown by Wang2 help suspend the vibrating part 7 in the case (Wang2,P[0019]).  
    PNG
    media_image8.png
    278
    447
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    418
    460
    media_image9.png
    Greyscale




OR
However, Tsuchihashi teaches a stopper (See P[0078], Stopper mechanism including magnet 621, stopper 681, 6, drive circuit sheets, and also see Fig.2 and Fig.3, including 64 ) fixed to one of the two end covers (see Fig.3, fixed to cover 27, via 41,4), 15wherein the stopper comprises a first magnet (621) fixed to the one end cover (see Fig.3), and a magnetic conductive sheet (64) fixed to a surface of the first magnet (621) close to the mass block (4,42).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the structure of Wang wherein a stopper fixed to one of the two end covers, 15wherein the stopper comprises a first magnet fixed to the one end cover, and a magnetic conductive sheet fixed to a surface of the first magnet close to the mass block as shown by Tsuchihashi help suspend the vibrating parts and reinforce the frame structure (Tsuchihashi, P[0010-0012]).

    PNG
    media_image10.png
    451
    410
    media_image10.png
    Greyscale



Allowable Subject Matter
Claims 5,6,8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re-claim 5, with claims 4,3,2 and 1 recites “inter alia” “5. The vibration motor as described in claim 4, wherein the mass block further comprises a side surface connected to the sliding surface and perpendicular to the vibrating direction, the 10side surface faces towards one of the two end covers, the plurality of recesses extends to the side surface, wherein the vibration motor further comprises a stopping sheet affixed to the side surface, and a projection of each of the plurality of recesses in the direction perpendicular to the 5vibrating direction at least partially overlaps a projection of the stopping sheet in the direction perpendicular to the vibrating direction.”

    PNG
    media_image11.png
    557
    730
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    877
    436
    media_image12.png
    Greyscale

The prior art of record fail to teach the combination of limitations of claims 5,4,3,2 and 1 as indicted above. The prior art of record, ip.com NPL and Patent Search, PLUS Search teach a vibration motor with similar structure having coils, friction elements and guides, but they fail to teach the combination as indicated below. 
“1. A vibration motor, comprising: a housing having a receiving space; 5a vibrator received in the receiving space; a coil configured to drive the vibrator to reciprocate; and a guide rail received in the receiving space and fixed to the housing, wherein the vibrator comprises a rolling friction portion corresponding to the guide rail, and the rolling friction portion comprises a mass block spaced apart from and opposite to the 10guide rail, and a plurality of rolling members connected between the mass block and the guide rail in a slidable way.  2. The vibration motor as described in claim 1, wherein the housing comprises a main body portion having a cylindrical shape and two end covers spaced apart from and opposite to each other, and the two end covers respectively cover openings at two ends of the main body 15portion to define the receiving space; wherein the guide rail has a hollow structure and surrounds a sliding space, a cross-section of the guide rail along a direction perpendicular to a vibrating direction has the same shape as a cross-section of the main body portion along the direction perpendicular to the vibrating direction, and the mass block is located in the sliding space.  203. The vibration motor as described in claim 2, wherein the mass block comprises a sliding surface spaced apart from and opposite to the guide rail and a plurality of recesses each formed by recessing from the sliding surface in a direction facing away from the guide rail; and each of the plurality of rolling members is at least partially received in a corresponding one of the plurality of recesses.  254. The vibration motor as described in claim 3, wherein each of the plurality of rolling members is a ball, and the plurality of recesses is parallel to the vibrating direction.  5. The vibration motor as described in claim 4, wherein the mass block further comprises a side surface connected to the sliding surface and perpendicular to the vibrating direction, the 10side surface faces towards one of the two end covers, the plurality of recesses extends to the side surface, wherein the vibration motor further comprises a stopping sheet affixed to the side surface, and a projection of each of the plurality of recesses in the direction perpendicular to the 5vibrating direction at least partially overlaps a projection of the stopping sheet in the direction perpendicular to the vibrating direction.”  Is unique and would be allowable if merged with prior claims.
 
Re-claim 6, with claims 3,2 and 1 recites “inter alia” “6. The vibration motor as described in claim 3, wherein a projection of the mass block in the direction perpendicular to the vibrating direction has a rectangular shape; the sliding surface comprises two first surfaces parallel to and spaced apart from each 10other, and two second surfaces connecting the first surfaces and parallel to and spaced apart from each other; and the plurality of recesses is formed by recessing from the two first surfaces and/or the two second surfaces.”
The prior art of record fail to teach the combination of limitations of claims 63,2 and 1 as indicted above. The prior art of record, ip.com NPL and Patent Search, PLUS Search teach a vibration motor with similar structure having coils, friction elements and guides, but they fail to teach the combination as indicated below. 
“1. A vibration motor, comprising: a housing having a receiving space; 5a vibrator received in the receiving space; a coil configured to drive the vibrator to reciprocate; and a guide rail received in the receiving space and fixed to the housing, wherein the vibrator comprises a rolling friction portion corresponding to the guide rail, and the rolling friction portion comprises a mass block spaced apart from and opposite to the 10guide rail, and a plurality of rolling members connected between the mass block and the guide rail in a slidable way.  
2. The vibration motor as described in claim 1, wherein the housing comprises a main body portion having a cylindrical shape and two end covers spaced apart from and opposite to each other, and the two end covers respectively cover openings at two ends of the main body 15portion to define the receiving space; wherein the guide rail has a hollow structure and surrounds a sliding space, a cross-section of the guide rail along a direction perpendicular to a vibrating direction has the same shape as a cross-section of the main body portion along the direction perpendicular to the vibrating direction, and the mass block is located in the sliding space.  203. The vibration motor as described in claim 2, wherein the mass block comprises a sliding surface spaced apart from and opposite to the guide rail and a plurality of recesses each formed by recessing from the sliding surface in a direction facing away from the guide rail; and each of the plurality of rolling members is at least partially received in a corresponding one of the plurality of recesses.  25 6. The vibration motor as described in claim 3, wherein a projection of the mass block in the direction perpendicular to the vibrating direction has a rectangular shape; the sliding surface comprises two first surfaces parallel to and spaced apart from each 10other, and two second surfaces connecting the first surfaces and parallel to and spaced apart from each other; and the plurality of recesses is formed by recessing from the two first surfaces and/or the two second surfaces.”  Is unique and would be allowable if merged with prior claims.


Re-claim 8, with claims 7,2 and 1 recites “inter alia” “8. The vibration motor as described in claim 7, wherein the vibrator further comprises an iron core located in a middle position thereof and second magnets fixed to two ends of the iron core; the iron core is located in a space surrounded by the coil and is spaced apart from 20the coil; and each of the second magnets is arranged between the rolling friction portion and the iron core.”

The prior art of record fail to teach the combination of limitations of claims 8,7,2 and 1 as indicted above. The prior art of record, ip.com NPL and Patent Search, PLUS Search teach a vibration motor with similar structure having coils, friction elements and guides, but they fail to teach the combination as indicated below. 
“1. A vibration motor, comprising: a housing having a receiving space; 5a vibrator received in the receiving space; a coil configured to drive the vibrator to reciprocate; and a guide rail received in the receiving space and fixed to the housing, wherein the vibrator comprises a rolling friction portion corresponding to the guide rail, and the rolling friction portion comprises a mass block spaced apart from and opposite to the 10guide rail, and a plurality of rolling members connected between the mass block and the guide rail in a slidable way.  
The vibration motor as described in claim 1, wherein the housing comprises a main body portion having a cylindrical shape and two end covers spaced apart from and opposite to each other, and the two end covers respectively cover openings at two ends of the main body 15portion to define the receiving space; wherein the guide rail has a hollow structure and surrounds a sliding space, a cross-section of the guide rail along a direction perpendicular to a vibrating direction has the same shape as a cross-section of the main body portion along the direction perpendicular to the vibrating direction, and the mass block is located in the sliding space.  7. The vibration motor as described in claim 2, further comprising a stopper fixed to one of the two end covers, 15wherein the stopper comprises a first magnet fixed to the one end cover, and a magnetic conductive sheet fixed to a surface of the first magnet close to the mass block. The vibration motor as described in claim 7, wherein the vibrator further comprises an iron core located in a middle position thereof and second magnets fixed to two ends of the iron core; the iron core is located in a space surrounded by the coil and is spaced apart from 20the coil; and each of the second magnets is arranged between the rolling friction portion and the iron core.” Is unique and would be allowable if merged with prior claims.
Claims 9-12 are objected to as being dependent upon a rejected base claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for list of references which teach claims 1-4 and 13. . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834